DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Sussman).
Regarding claim 1, Sussman discloses an overload protection mechanism (see Figures 1 and 2) for a winch, comprising:
an input transmission shaft (11), which has an input end (left side of 11 in Figure 2) and a first transmission end (right side of 11 in Figure 2);
an output transmission shaft (not shown, connects at 36 in Figure 1; see column 2, lines 63-66), which coaxially corresponds to the input transmission shaft, and the output transmission shaft has a second transmission end and an output end; and
a clutch mechanism, said clutch mechanism comprising a first clutch member (25), a second clutch member (12 and 33) and an elastic part (22), the first clutch member being located at the first transmission end of the input transmission shaft, so that the first clutch member is able to operate synchronously with the input transmission shaft, the second clutch member being located at the second transmission end of the output transmission shaft, so that the second clutch member is able to operate synchronously with the output transmission shaft (see Figures 1 and 2),
wherein the first clutch member has a first engaged part (29), the second clutch member has a second engaged part (30), said first engaged part of the first clutch member being detachably engageable with the second engaged part of the second clutch member, and wherein the elastic part imparts an elastic force on the first clutch member to push the first clutch member toward the second clutch member (see column 2, lines 39-55).
Regarding claim 2, Sussman discloses the first engaged part (29) of the first clutch member (25) is one of recesses or bumps, and the second engaged part (30) of the second clutch member (12 and 33) is the other one of recesses or bumps (see Figure 1).
Regarding claim 3, Sussman discloses the first engaged part (29) of the first clutch member (25) has two first inclined planes and a first plane connecting the two first inclined planes, wherein inclination directions of the two first inclined plane are in opposite directions (see Figure 1),
wherein the second engaged part (30) of the second clutch member (12 and 33) has two second inclined planes and a second plane connecting the two second inclined planes, wherein inclination directions of the two second inclined planes are in opposite directions (see Figure 1),
wherein when the first engaged part of the first clutch member is engaged with the second engaged part of the second clutch member, the first inclined plane of the first engaged part abuts on the second inclined plane of the second engaged part, and the first plane of the first engaged part abuts the second plane of the second engaged part (see Figures 1 and 2, and column 2, lines 39-55).
Regarding claim 4, Sussman discloses an outer circumferential surface of the first transmission end of the input transmission shaft (11) has an insertion portion (20), and the first clutch member (25) has a first shaft hole (21), wherein the first shaft hole is sleeved on the first transmission end of the input transmission shaft, and a wall of the first shaft hole has an insertion slot (the first shaft hole being formed by providing a slot in the first clutch member), wherein the insertion slot engages with the insertion portion of the first transmission end of the input transmission shaft (see Figure 2).
Regarding claim 5, Sussman discloses the first transmission end of the input transmission shaft (11) has a screw hole (19), wherein the clutch mechanism further comprises a screw (18) and a washer (24), wherein the screw passes through the washer and is screwed in the screw hole so that the washer abuts the first clutch member (25) toward one side of the second clutch member (12 and 33) and an end surface of the first transmission end of the input transmission shaft (see Figure 2).
Regarding claim 8, Sussman discloses the second clutch member (12 and 33) has a second shaft hole (36), and the second shaft hole is sleeved on the second transmission end of the output transmission shaft, and a wall of the second shaft hole has a second section intersection, where an outer circumferential surface of the second transmission end of the output transmission shaft has a first section intersection, and the first section intersection and the second section intersection are configured to engage with each other (said intersections provided by the polygonal cross-sections of the second shaft hole and the output transmission shafts; see column 2, lines 63-66).

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 892405 (Nehlsen; the citations of which are taken from the attached translation).
Regarding claim 1, Nehlsen discloses an overload protection mechanism (see Figures 1 and 2) for a winch, comprising:
an input transmission shaft (3), which has an input end (right side of 3 in Figure 1) and a first transmission end (left side of 3 in Figure 1);
an output transmission shaft (1), which coaxially corresponds to the input transmission shaft, and the output transmission shaft has a second transmission end (right side of 1 in Figure 1) and an output end (left side of 1 in Figure 1); and
a clutch mechanism (2 and 4), said clutch mechanism comprising a first clutch member (4), a second clutch member (2) and an elastic part (14), the first clutch member being located at the first transmission end of the input transmission shaft, so that the first clutch member is able to operate synchronously with the input transmission shaft, the second clutch member being located at the second transmission end of the output transmission shaft, so that the second clutch member is able to operate synchronously with the output transmission shaft (see Figure 1),
wherein the first clutch member has a first engaged part (11), the second clutch member has a second engaged part (10), said first engaged part of the first clutch member being detachably engageable with the second engaged part of the second clutch member, and wherein the elastic part imparts an elastic force on the first clutch member to push the first clutch member toward the second clutch member (see paragraph [0004]).
Regarding claim 2, Nehlsen discloses the first engaged part (11) of the first clutch member (4) is one of recesses or bumps, and the second engaged part (10) of the second clutch member is the other one of recesses or bumps (see Figure 2).
Regarding claim 3, Nehlsen discloses the first engaged part (11) of the first clutch member (4) has two first inclined planes and a first plane connecting the two first inclined planes, wherein inclination directions of the two first inclined plane are in opposite directions (see Figure 2),
wherein the second engaged part (10) of the second clutch member (2) has two second inclined planes and a second plane connecting the two second inclined planes, wherein inclination directions of the two second inclined planes are in opposite directions (see Figure 2),
wherein when the first engaged part of the first clutch member is engaged with the second engaged part of the second clutch member, the first inclined plane of the first engaged part abuts on the second inclined plane of the second engaged part, and the first plane of the first engaged part abuts the second plane of the second engaged part (see Figure 2).
Regarding claim 4, Nehlsen discloses an outer circumferential surface of the first transmission end of the input transmission shaft (3) has an insertion portion, and the first clutch member (4) has a first shaft hole, wherein the first shaft hole is sleeved on the first transmission end of the input transmission shaft, and a wall of the first shaft hole has an insertion slot, wherein the insertion slot engages with the insertion portion of the first transmission end of the input transmission shaft (the insertion portion and slot provided by a keyed connection, as set forth in paragraph [0003] and shown in Figure 1).
Regarding claim 8, Nehlsen discloses the second clutch member (2) has a second shaft hole, and the second shaft hole is sleeved on the second transmission end of the output transmission shaft (1), and a wall of the second shaft hole has a second section intersection, where an outer circumferential surface of the second transmission end of the output transmission shaft has a first section intersection, and the first section intersection and the second section intersection are configured to engage with each other (provided by a keyed connection, as set forth in paragraph [0003] and shown in Figure 1).

Claims 1, 2, 4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW I622549 (Lin)
Regarding claim 1, Lin discloses an overload protection mechanism (18) for a winch (see Figures 1-6), comprising:
an input transmission shaft (30), which has an input end (32) and a first transmission end (34);
an output transmission shaft (20), which coaxially corresponds to the input transmission shaft, and the output transmission shaft has a second transmission end (portion between 20 and 22 in Figure 3) and an output end (24); and
a clutch mechanism, said clutch mechanism comprising a first clutch member (40), a second clutch member (22) and an elastic part (60), the first clutch member being located at the first transmission end of the input transmission shaft, so that the first clutch member is able to operate synchronously with the input transmission shaft, the second clutch member being located at the second transmission end of the output transmission shaft, so that the second clutch member is able to operate synchronously with the output transmission shaft (see Applicant provided translation of the Abstract and Figures 2 and 3),
wherein the first clutch member has a first engaged part (recesses between portions 42), the second clutch member has a second engaged part (28), said first engaged part of the first clutch member being detachably engageable with the second engaged part of the second clutch member, and wherein the elastic part imparts an elastic force on the first clutch member to push the first clutch member toward the second clutch member (see Figure 2 and Applicant provided translation of the Abstract).
Regarding claim 2, Lin discloses the first engaged part (recesses between portions 42) of the first clutch member is one of recesses or bumps, and the second engaged part (28) of the second clutch member is the other one of recesses or bumps (see Figure 3).
Regarding claim 4, Lin discloses an outer circumferential surface of the first transmission end (34) of the input transmission shaft (30) has an insertion portion (50), and the first clutch member (40) has a first shaft hole (shown adjacent 44 in Figure 33), wherein the first shaft hole is sleeved on the first transmission end of the input transmission shaft (see Figure 2), and a wall of the first shaft hole has an insertion slot (44), wherein the insertion slot engages with the insertion portion of the first transmission end of the input transmission shaft (see Figures 2 and 3).
Regarding claim 6, Lin discloses the elastic part (60) is sleeved on the input transmission shaft (30), and an outer circumferential surface of the input transmission shaft has a shoulder (38) between the input end and the first transmission shaft, and the clutch mechanism has a support ring (70), wherein one side of the support ring abuts the shoulder of the input transmission shaft, and the other opposite side of the support ring engages one end the elastic part, wherein the other end of the elastic part abuts against one side of the first clutch member (40) facing the second clutch member (22; see Figures 2-4).
Regarding claim 7, Lin discloses the one side of the first clutch member (40) opposite to the second clutch member (22) has a shaft and a container surrounding the shaft, and one end of the elastic part (60) is sleeved on the shaft and located in the container (see annotated Figure 1 below).

    PNG
    media_image1.png
    584
    882
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 4 of Lin
Regarding claim 8, Lin discloses the second clutch member (22) has a second shaft hole (see annotated Figure 1 above), and the second shaft hole is sleeved on the second transmission end of the output transmission shaft (20), and a wall of the second shaft hole has a second section intersection, where an outer circumferential surface of the second transmission end of the output transmission shaft has a first section intersection, and the first section intersection and the second section intersection are configured to engage with each other (see Figures 3 and 4, where the portion 22 of sleeved on to shaft 20).
Regarding claim 9, Lin discloses the second transmission end of the output transmission shaft has a locking ring slot, the locking ring slot is provided with a locking ring, and the locking ring abuts against the second clutch member toward one side of the first clutch member.
Regarding claim 10, Lin discloses a shape of the input end (32) of the input transmission shaft (30) is hexagonal (see Figure 2).

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,866,692 (Stelljes).
Regarding claim 1, Stelljes discloses an overload protection mechanism (see Figures 2 and 3A) for a winch, comprising:
an input transmission shaft (26), which has an input end (left side of 26 in Figure 3A) and a first transmission end (right side of 26 in Figure 3A);
an output transmission shaft (50), which coaxially corresponds to the input transmission shaft, and the output transmission shaft has a second transmission end (left side of 50 in Figure 3A) and an output end (right side of 50 in Figure 3A); and
a clutch mechanism (68), said clutch mechanism comprising a first clutch member (96), a second clutch member (66) and an elastic part (114), the first clutch member being located at the first transmission end of the input transmission shaft, so that the first clutch member is able to operate synchronously with the input transmission shaft, the second clutch member being located at the second transmission end of the output transmission shaft, so that the second clutch member is able to operate synchronously with the output transmission shaft (see Figures 2 and 3A),
wherein the first clutch member has a first engaged part (106), the second clutch member has a second engaged part (110), said first engaged part of the first clutch member being detachably engageable with the second engaged part of the second clutch member, and wherein the elastic part imparts an elastic force on the first clutch member to push the first clutch member toward the second clutch member (see column 5, lines 26-34).
Regarding claim 2, Stelljes discloses the first engaged part (106) of the first clutch member (96) is one of recesses or bumps, and the second engaged part (110) of the second clutch member (66) is the other one of recesses or bumps (see Figure 3A).
Regarding claim 4, Stelljes discloses an outer circumferential surface of the first transmission end of the input transmission shaft (26) has an insertion portion (48), and the first clutch member (96) has a first shaft hole (82), wherein the first shaft hole is sleeved on the first transmission end of the input transmission shaft, and a wall of the first shaft hole has an insertion slot (formed between splines 90), wherein the insertion slot engages with the insertion portion of the first transmission end of the input transmission shaft (see Figure 2).
Regarding claim 8, Stelljes discloses the second clutch member (66) has a second shaft hole (at 78), and the second shaft hole is sleeved on the second transmission end of the output transmission shaft (50), and a wall of the second shaft hole has a second section intersection, where an outer circumferential surface of the second transmission end of the output transmission shaft has a first section intersection, and the first section intersection and the second section intersection are configured to engage with each other (formed by the splined connection at 76,78 in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Lin and Stelljes in view of Sussman.
Lin and Stelljes each disclose the overload protection mechanism of claim 2, wherein the first engaged part (recesses between portions 42 of Lin; 106 of Stelljes) of the first clutch member (40 of Lin; 96 of Stelljes) has two first inclined planes and a first plane connecting the two first inclined planes (see Figure 3 of Lin; see Figure 3A of Stelljes),
wherein the second engaged part (28 of Lin; 110 of Stelljes) of the second clutch member (22 of Lin; 66 of Stelljes) has two second inclined planes and a second plane connecting the two second inclined planes (see Figure 3 of Lin; see Figure 3A of Stelljes),
wherein when the first engaged part of the first clutch member is engaged with the second engaged part of the second clutch member, the first inclined plane of the first engaged part abuts on the second inclined plane of the second engaged part, and the first plane of the first engaged part abuts the second plane of the second engaged part (see Figure 3 of Lin; see Figure 3A of Stelljes).
Each of Lin and Stelljes does not expressly disclose inclination directions of the two first inclined plane are in opposite directions and inclination directions of the two second inclined planes are in opposite directions.
Sussman teaches the first engaged part (29) of the first clutch member (25) has two first inclined planes and a first plane connecting the two first inclined planes, wherein inclination directions of the two first inclined plane are in opposite directions (see Figure 1),
wherein the second engaged part (30) of the second clutch member (12 and 33) has two second inclined planes and a second plane connecting the two second inclined planes, wherein inclination directions of the two second inclined planes are in opposite directions (see Figure 1),
wherein when the first engaged part of the first clutch member is engaged with the second engaged part of the second clutch member, the first inclined plane of the first engaged part abuts on the second inclined plane of the second engaged part, and the first plane of the first engaged part abuts the second plane of the second engaged part (see Figures 1 and 2, and column 2, lines 39-55).
Sussman teaches this structure aids in providing full engagement of the first and second engaged parts until reaching a preset limit, at which point the engaged parts slide in order to prevent damage to the coupling (see column 1, lines 7-32; column 4, lines 10-32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the overload protection mechanism of any one of Lin and Stelljes such that inclination directions of the two first inclined plane are in opposite directions and inclination directions of the two second inclined planes are in opposite directions, as taught in Sussman, in order to provide full engagement of the first and second engaged parts until reaching a preset limit, at which point the engaged parts slide in order to prevent damage to the coupling.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sussman.
Lin discloses the overload protection mechanism of claim 1, but does not expressly disclose the first transmission end (34) of the input transmission shaft (30) has a screw hole, wherein the clutch mechanism further comprises a screw and a washer, wherein the screw passes through the washer and is screwed in the screw hole so that the washer abuts the first clutch member (40) toward one side of the second clutch member (20) and an end surface of the first transmission end of the input transmission shaft.
Sussman teaches the first transmission end of the input transmission shaft (11) has a screw hole (19), wherein the clutch mechanism further comprises a screw (18) and a washer (24), wherein the screw passes through the washer and is screwed in the screw hole so that the washer abuts the first clutch member (25) toward one side of the second clutch member (12 and 33) and an end surface of the first transmission end of the input transmission shaft (see Figure 2). 
Sussman teaches this structure allows for adjustment of the preset torque limit of the overload protection mechanism (see column 1, lines 62-66; column 2, lines 26-29; column 3, lines 37-43). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the overload protection mechanism of Lin such that the first transmission end of the input transmission shaft has a screw hole, wherein the clutch mechanism further comprises a screw and a washer, wherein the screw passes through the washer and is screwed in the screw hole so that the washer abuts the first clutch member toward one side of the second clutch member and an end surface of the first transmission end of the input transmission shaft, as taught in Sussman, in order to allow for adjustment of the preset torque limit of the overload protection mechanism.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Sussman and Lin in view of US 5,094,330 (Lee).
Each of Sussman and Lin discloses the overload protection mechanism of claim 1, but does not expressly disclose the second transmission end of the output transmission shaft has a locking ring slot, the locking ring slot is provided with a locking ring, and the locking ring abuts against the second clutch member (12 and 33 of Sussman; 22 of Lin) toward one side of the first clutch member (25; 40 of Lin).
Lee teaches providing a second transmission end of an output transmission shaft (9) has a locking ring slot, the locking ring slot is provided with a locking ring (35), and the locking ring abuts against a second clutch member (3) toward one side of a first clutch member (5). Lee teaches this structure provides a means of locking the output transmission shaft to the second clutch member (see column 2, lines 28-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the overload protection mechanism of any one of Sussman and Lin such that the second transmission end of the output transmission shaft has a locking ring slot, the locking ring slot is provided with a locking ring, and the locking ring abuts against the second clutch member toward one side of the first clutch member, as taught in Lee, in order to provide a means of locking the output transmission shaft to the second clutch member.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Sussman, Nehlsen, and Stelljes, in view of US 2008/0015034 (Downey).
Each of Nehlsen and Stelljes discloses the overload protection mechanism of claim 1, but does not expressly disclose a shape of the input end of the input transmission shaft (11 of Sussman; 3 of Nehlsen; 26 of Stelljes) is hexagonal.
Downey teaches a hexagonal shape is one of many choices of shape of an end of a transmission shaft is known in the art of overload protection mechanisms (see paragraph [0019], lines 33-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the input end of the input transmission shaft of any one of Sussman, Nehlsen, and Stelljes to be hexagonal; Downey teaching a hexagonal shape is one of many choices of shape of an end of a transmission shaft is known in the art of overload protection mechanisms.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 15, 2022